Order entered July 13, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00213-CR
                               No. 05-22-00218-CR

                     LYLE JEFFREY SCHOEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 219-83253-2020 & 219-83254-2020

                                      ORDER

      Before the Court are appellant’s July 12, 2022 second motions for

extensions of time to file his brief(s). We GRANT the motions and ORDER

appellant’s brief(s) filed by August 10, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE